Citation Nr: 0718487	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  05-17 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
April 1971.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas, that granted service connection for 
post-traumatic stress disorder (PTSD) and assigned a 30 
percent disabling rating, effective from October 29, 2004, 
which was the date the claim was received.  In a July 2005 
rating decision, the RO increased the rating to a 50 percent 
disabling rating, effective from October 29, 2004.  The 
matter remains in controversy as less than the maximum 
available benefit was awarded.  See AB v. Brown, 6 Vet. App. 
35 (1993).                  


FINDINGS OF FACT

1.  Prior to May 25, 2006, the veteran's PTSD was manifested 
by symptoms that included occasional nightmares, difficulty 
sleeping, intrusive memories, depression, anger, 
irritability, anxiety, and variable concentration and memory 
problems; these symptoms were productive of occupational and 
social impairment with reduced reliability and productivity.  

2.  From May 25, 2006, to the present, the veteran's PTSD is 
manifested by symptoms that include near continuous anxiety 
and depression affecting his ability to function 
independently, appropriately, or effectively; difficulty in 
adapting to stressful conditions including work or work like 
settings; irritability and anger; impaired concentration, 
memory, and comprehension; hypervigilance; and an inability 
to establish and maintain effective relationships that is 
productive of occupational and social impairment with 
deficiencies in most areas.    





CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability 
rating in excess of 50 percent prior to May 25, 2006, have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  

2.  The criteria for entitlement to an initial disability 
rating of 70 percent, but no higher, for PTSD, for the period 
from May 25, 2006, to the present, have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 4.7, § 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107.  This legislation amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.   

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.





Pre-Adjudication Notice Required

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.

A review of the record shows the RO provided the veteran with 
pre-adjudication VCAA notice by letter, dated in November 
2004, to the extent that the veteran was notified of the 
evidence needed to substantiate a claim of service 
connection, namely, evidence of an injury, disease, or event 
causing an injury or disease during service; evidence of 
current disability; and evidence of a relationship between 
the current disability and the injury, disease, or event 
causing an injury or disease during service.  The veteran was 
also notified that VA would obtain service records, VA 
records, and records from other Federal agencies, and that he 
could submit private medical records or authorize VA to 
obtaining private medical records on his behalf.  Thus, the 
veteran has not been prejudiced by timing of the 38 C.F.R. § 
31.59 notice.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

The February 2005 rating decision which is appealed granted 
service connection for PTSD.  In this regard, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that VCAA notice requirements apply to all five 
elements of a service connection claim.  The five elements 
are: (1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  However, in Dingess, supra, the Court also held that 
"the statutory scheme contemplates that once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, [38 U.S.C.A.] section 5103(a) 
notice has served its purpose, and its application is no 
longer required because the claim has already been 
substantiated."  Thus, once service connection is granted 
and a disability evaluation and effective date are assigned, 
notice under § 5103(a) is no longer applicable and there is 
no error in failing to provide the notice required to 
substantiate a claim, mandated by § 5103(a) and the 
implementing regulation 38 C.F.R. § 3.159, because the claim 
was already substantiated, and granted.  Therefore, further 
VCAA notice under 38 U.S.C.A. § 5103(a) and 3.159(b)(1) is no 
longer applicable in the claim for an initial higher rating 
for PTSD.  Dingess, 19 Vet. App. at 473.       

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this regard, VA has conducted all 
appropriate development of relevant evidence, and has secured 
all available pertinent evidence.  The veteran has had a 
meaningful opportunity to participate in the processing of 
his claim, as shown by the testimony of him and his wife at a 
personal hearing at the RO in July 2005.  As there is no 
indication of the existence of additional evidence to 
substantiate the claim, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.

The Board finds that VA has adequately fulfilled its duties 
under the VCAA.  To the extent that VA has failed to fulfill 
any duty to notify and assist the veteran, the Board finds 
such error to be harmless error that would not reasonable 
affect the outcome of the veteran's claim.   


II.  Factual Background

The veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, shows that he had active 
military service from April 1969 to April 1971, which 
included one year of foreign service.  The veteran's Military 
Occupational Specialty was as an Infantry Ind. Fire Crewman, 
and he received the Vietnam Combat Infantryman Badge, the 
National Defense Service Medal, the Bronze Star Medal, the 
Vietnam Service Medal, and the Vietnam Campaign Medal.  

In October 2004, the veteran filed a claim for service 
connection for PTSD.  

In January 2005, the RO received VA Medical Center (VAMC) 
outpatient treatment records, from November 1995 to January 
2005.  The records show that in November 2004, the veteran 
was seen for an unscheduled visit.  At that time, he reported 
trauma from prolonged ground combat in Vietnam, with vivid 
recollections, nightmares, avoidance of triggers for PTSD 
symptoms, emotional distancing, and sleep disturbance.  
Coverage of the war in Iraq had exacerbated the veteran's 
PTSD symptoms.  Upon mental status evaluation, the veteran 
was alert and oriented.  He had fluent, logical speech, and 
his appearance, behavior, and affect were all appropriate.  
The veteran was not psychotic, paranoid, suicidal, or 
homicidal.  He was very motivated for treatment.  The 
diagnosis was PTSD, with depression.  The records also 
reflect that in January 2005, the veteran underwent 
psychiatric testing which was interpreted as showing that the 
veteran met the criteria for a diagnosis of PTSD.  Following 
the psychiatric testing, the veteran was diagnosed with the 
following: (Axis I) PTSD, with anxiety and dysthymia, (Axis 
II) paranoid personality disorder, (Axis IV) severe social 
stressors, and (Axis V) Global Assessment of Functioning 
(GAF) score of 50.     

In January 2005, the veteran underwent a VA examination.  At 
that time, the examiner stated the veteran had flashbacks to 
his time in Vietnam.  According to the veteran, he had dreams 
of being in a body bag while he was still alive.  The veteran 
heard the sounds of incoming artillery at times.  He had 
trouble sleeping and he got upset easily.  According to the 
veteran, those symptoms occurred about once a week.  He 
reported that he also experienced depression and that when he 
was depressed, it lasted for two or three days.  The veteran 
stated that sometimes, he would go a week without symptoms.  
He indicated that he was a high school graduate and that he 
worked at a grocery warehouse.  The veteran noted that he had 
been married twice.  The first marriage lasted one year and 
he was still married to his second wife, for over 30 years.  
He had two grown children.  The veteran and his wife had good 
social relationships and they went to church.  The examiner 
reported that the veteran went fishing and to the movies for 
leisure pursuits.  The veteran had no history of suicide 
attempts and he had never been in a psychiatric hospital.  

Upon mental status evaluation, there was no impairment of 
thought processes or the ability to communicate.  There were 
no delusions or hallucinations.  The veteran's eye contact 
was good and participation in the interview was appropriate.  
The veteran reported no homicidal or suicidal thoughts or 
attempts.  He was able to maintain good personal hygiene and 
handle basic activities of daily living.  The veteran was 
oriented to person, place, and time.  He reported no 
obsessive or ritualistic behavior.  His rate and flow of 
speech were good.  The veteran stated that thunderstorms and 
noise caused him to be very anxious.  On a scale of one to 
10, with one being not depressed at all, and 10 being 
severely depressed, the veteran rated himself as an eight.  
In regard to impaired impulse control, the veteran indicated 
that although his wife thought that he would occasionally 
lose his temper, he did not think that he would lose his 
temper or had poor impulse control.  The veteran had 
approximately five to six hours of sleep a night, and when he 
awoke, he would check the doors.  The diagnosis was the 
following: (Axis I) dysthymic disorder, and (Axis V) GAF 
score of 70.        

By a February 2005 rating action, the RO granted service 
connection for PTSD.  At that time, the RO assigned a 30 
percent disability rating under Diagnostic Code 9411, 
effective from October 29, 2004, for the veteran's service-
connected PTSD.   

In July 2005, the RO received VAMC outpatient treatment 
records, from January to July 2005.  The records show that in 
July 2005, the veteran underwent individual psychotherapy for 
his PTSD.  The examiner stated that the veteran was working 
as a gas station cashier because he could work alone and have 
limited interaction with people.  Upon mental status 
evaluation, the veteran was depressed, secondary to PTSD, but 
not homicidal or suicidal.  He was alert and oriented times 
four.  The veteran's speech was coherent and relevant, and 
his thinking was logical on interview.  The diagnosis was the 
following: (Axis I) PTSD, late onset, increasing, and 
depressive disorder due to PTSD, (Axis IV) stressors 
secondary to work difficulties, difficulty relating to others 
, and (Axis V) GAF score of 45.     

In July 2005, a hearing was conducted at the RO.  At that 
time, the veteran testified that he was taking medication for 
his PTSD which helped his symptoms.  The veteran indicated 
that he used to have nightmares and hear voices, but that the 
medication helped him sleep better and relax more.  In 
response to the question as to how many hours of sleep he 
experienced per night, the veteran noted that before 
medication, he slept approximately two to three hours before 
waking up.  According to the veteran, he was depressed on a 
daily basis.  The veteran reported that he had memory and 
anger problems.  He stated that his anger problems interfered 
with his ability to perform his job at a gas station because 
he had to hold back his anger while working.  The veteran 
noted that when he got home at night, he just wanted to be 
alone and he would isolate himself.  He testified that he 
would like to have a social life and go places with his wife, 
but that he did not feel comfortable doing those things and 
would rather stay home after work.  According to the veteran, 
he did not communicate well with his family.  The veteran 
indicated that lately, he had been having some suicidal 
thoughts.  He reported that he avoided watching the 
television because coverage of current events triggered 
memories of his Vietnam experiences.   The veteran's wife 
testified that the veteran used to have a problem with 
thrashing and hitting her while they were sleeping, but that 
his sleeping patterns had improved since he started taking 
medication.  

By a July 2005 rating action, the RO increased the disability 
rating for the veteran's service-connected PTSD from 30 
percent to 50 percent disabling under Diagnostic Code 9411, 
effective from October 29, 2004.   

In November 2006, the veteran submitted directly to the Board 
a VAMC outpatient treatment record, dated on May 25, 2006, 
which shows that at that time, the veteran sought treatment 
for increasing PTSD symptoms.  The examiner noted that the 
veteran's anxiety had increased with more sleep disturbances 
which had resulted in loss of concentration, loss of short 
term memory, and an inability to perform his job as a gas 
station attendant for a large grocery chain.  After 18 years 
of high performance, the veteran was accused of making errors 
and was laid off from work.  Apparently, money was short and 
the veteran was constantly worried whether he had given the 
wrong change.  The veteran was demoted when he was accepted 
back at work.  He suffered from sleep disturbances, intrusive 
thoughts of combat in Vietnam, and frightening nightmares 
evoked by his recent cardiac surgery experience.  According 
to the veteran, when he looked at his chest scar, he 
remembered soldiers who were wounded in Vietnam.  The veteran 
took medication for combat nightmares and intrusive thoughts.  
Upon mental status evaluation, the veteran was alert and 
oriented times four.  He was hypervigilant and was always 
looking around.  The veteran was cooperative but highly 
anxious and distressed regarding his job change.  He 
preferred to work at the gas station as he had less contact 
with customers and did not have to interact with other 
people.  Due to his job change, the veteran was anxious at 
work.  The veteran was depressed secondary to his increased 
PTSD symptoms.  His thinking was logical and goal directed, 
with no hallucinations or delusions.  The veteran's insight 
and judgment were affected by his increased PTSD symptoms, 
including anxiety and sleep disturbance.  The veteran was 
depressed, but he was not suicidal or homicidal.  The 
diagnosis was the following: (Axis I) PTSD, late onset, 
increasing, and depressive disorder due to PTSD, (Axis IV) 
stressors secondary to work difficulties, difficulty relating 
to others, and (Axis V) GAF score of 39.  

In December 2006, the veteran submitted directly to the Board 
a VAMC outpatient treatment record, dated in December 2006.  
According to the December 2006 outpatient treatment record, 
the veteran once again sought treatment for his increasing 
PTSD symptoms.  The examiner stated that media reports of the 
war in Iraq had caused an increase in the veteran's PTSD 
symptoms.  The veteran was distressed because his PTSD 
symptoms had intruded upon his ability to work.  The 
veteran's PTSD was interfering with his ability to 
concentrate and remember names at his new job in the pharmacy 
of a large grocery store.  The veteran's anxiety had 
increased with more sleep disturbances and insomnia, with 
resulting loss of concentration and loss of short term 
memory.  Upon mental status evaluation, the veteran was 
cooperative but anxious and distressed regarding his job 
change.  He was alert and oriented times four.  The veteran 
was hypervigilant and depressed, secondary to increased PTSD 
symptoms.  The veteran's thinking was logical and goal 
directed, with no hallucinations or delusions.  His insight 
and judgment were affected by his increased PTSD symptoms 
including anxiety, sleep disturbance, and resulting memory 
loss.  The veteran was not suicidal or homicidal.  The 
diagnosis was the following: (Axis I) PTSD, late onset, 
increasing, and depressive disorder due to PTSD, (Axis IV) 
stressors secondary to work difficulties, difficulty relating 
to others, and (Axis V) GAF score of 40.  


III.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(2006). Pertinent regulations do not require that all cases 
show all findings specified by the VA's Schedule for Rating 
Disabilities, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2006).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).

As previously stated, by a February 2005 rating action, the 
RO granted the veteran's  claim for service connection for 
PTSD and assigned a 30 percent disability rating under 
Diagnostic Code 9411, effective from October 29, 2004.  In a 
July 2005 rating action, the RO increased the disability 
rating for the veteran's service-connected PTSD from 30 
percent to 50 percent disabling under Diagnostic Code 9411, 
effective from October 29, 2004.  In this regard, as the 
veteran has taken issue with the initial rating assigned 
following the grant of service connection, separate ratings 
may be assigned for separate periods of time based on the 
facts found--a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  Thus, 
the Board must evaluate the relevant evidence since October 
29, 2004.  

The veteran's service-connected PTSD is currently assigned a 
50 percent evaluation in accordance with the criteria set 
forth in 38 C.F.R. § 4.130, Diagnostic Code 9411. Under 
Diagnostic Code 9411, a 50 percent rating is warranted where 
the disorder is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; more than once a week 
panic attacks; difficulty in understanding complex commands; 
impairment of short- and long-term memory, such as retention 
of only highly learned material, forgetting to complete 
tasks; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control, 
such as unprovoked irritability with periods of violence; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances, 
including work or a worklike setting; and an inability to 
establish and maintain effective relationships.  Id.    

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living, including maintenance of 
minimal personal hygiene; disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.  

In this case, the record reasonably establishes that a 
"staged" rating of 70 percent is warranted from May 25, 
2006, to the present.  See Fenderson, supra.  Prior to that 
date, the veteran's disability, due to PTSD, warrants no more 
than a 50 percent rating.       

During the period prior to May 25, 2006, the veteran's 
symptoms and the impact they had occupationally and socially 
appeared to be relatively static.  He reported numerous 
complains that included occasional nightmares, difficulty 
sleeping, intrusive memories, depression, anger, 
irritability, anxiety, and variable concentration and memory 
problems.  However, the Board finds that the veteran did not 
have the symptomatology typical of a higher rating of 70 
percent.  

As noted above, to receive a 70 percent rating, there must be 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a worklike setting; and an inability to establish and 
maintain effective relationships.  Prior to May 25, 2006, the 
veteran had been able to maintain personal hygiene and other 
basic activities of daily living.  He did not have problems 
with speech or spatial disorientation.  Although he was 
having flashbacks and nightmares, he did not have near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, and 
did not experience other symptoms characteristic of the 70 
percent rating.  The Board recognizes that in the July 2005 
personal hearing at the RO, the veteran stated that he was 
depressed on a daily basis.  However, he also noted that due 
to medication, he was sleeping better and relaxed more.  In 
addition, the Board observes that in the veteran's January 
2005 VA examination, the veteran stated that when he 
experienced depression, it only lasted for two to three days, 
and he further reported that sometimes, he would go a week 
without symptoms.  The Board also recognizes that in the July 
2005 hearing, the veteran testified that recently, he had 
been having some suicidal thoughts.  However, VAMC outpatient 
treatment records show that in November 2004, the veteran was 
not suicidal or homicidal.  Moreover, in the veteran's 
January 2005 VA examination, the veteran reported no 
homicidal or suicidal thought or attempts.  He also reported 
no obsessive or ritualistic behavior.  Furthermore, although 
he noted that his wife thought that he had an impaired 
impulse control in that he occasionally lost his temper, he 
indicated that he did not think so.  

In regard to the veteran's GAF scores, the Board observes 
that while the veteran's lowest GAF score was 45, his highest 
GAF score was 70.  According to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), a GAF score between 41 
and 50 is indicative of serious symptoms or any serious 
impairment in social, occupational, or school functioning.  A 
GAF score between 61 and 70 is indicative of some mild 
symptoms or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well, 
has some meaningful interpersonal relationships.   

In light of the above, the Board notes that although the 
evidence of record for the period of time prior to May 25, 
2006, showed that the veteran had some difficulty in 
establishing and maintaining effective work and social 
relationships, the evidence did not indicate that he was 
unable to establish and maintain effective relationships.  In 
this regard, the veteran was employed full-time as a cashier.  
Moreover, he had been married to his second wife for over 30 
years.  Indeed, it is the criteria for the 50 percent rating 
that specifically refer to disturbances akin to those 
experienced by the veteran prior to May 25, 2006, to include 
problems with motivation and mood, and difficulty in 
establishing and maintaining effective relationships.  
Although the veteran reported problems with social isolation, 
such problems did not result in deficiencies in most areas.  

It was not until May 25, 2006, that there was more 
substantial evidence of a change in the veteran's disability 
picture that more closely resembled the criteria for a 70 
percent rating.  While the veteran continued to report the 
same symptoms as before, the evidence from that point on 
indicated that these symptoms escalated and severely impaired 
the veteran's social and occupational functioning.  
Specifically, there was evidence of the serious detrimental 
affect the veteran's PTSD had on his employment.  In this 
regard, the May 25, 2006 VAMC outpatient treatment record 
shows that at that time, the veteran had been experiencing 
more sleep disturbances which had resulted in loss of 
concentration, loss of short term memory, and an inability to 
perform his job.  In regard to the veteran's employment, 
after 18 years of high performance, the veteran was accused 
of making errors and was laid off from work.  Although the 
veteran was re-hired, he was demoted and had to work at the 
pharmacy where he had more interaction with customers, which 
caused increased anxiety.  Upon mental status evaluation, the 
examiner stated that the veteran was highly anxious and 
hypervigilant.  Although the veteran was not suicidal or 
homicidal, he was depressed.  The examiner reported that the 
veteran's insight and judgment were affected by his increased 
PTSD symptoms.  The Board also notes that this particular 
outpatient treatment record marked the beginning of a trend 
of lower GAF scores.  On May 25, 2006, the examiner assigned 
a GAF score of 39, and in a December 2006 VAMC outpatient 
treatment record, a GAF score of 40 was assigned.  In this 
regard, a GAF score between 31 and 40 is indicative of some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  

At no time pertinent to this appeal has the veteran's PTSD 
been shown to warrant a 100 percent rating.  There has never 
been evidence showing that the veteran experienced delusions 
or hallucinations, was unable to maintain minimal hygiene, 
demonstrated grossly inappropriate behavior, was a persistent 
danger to self or others, or demonstrated any other sort of 
behavior that rendered him totally impaired socially and 
occupationally.  Despite his many symptoms, he still 
maintained relationships, albeit poor at times, with members 
of his family and was considered rational.  In addition, with 
the exception of an apparently short period of time when the 
veteran was laid off from his job, he has been employed 
throughout the course of this appeal.  Although the evidence 
of record shows that the veteran has had varying degrees of 
problems at work because of his service-connected PTSD, 
nevertheless, the Board observes that he has still been able 
to maintain employment.   

In sum, the Board concludes that the preponderance of the 
evidence indicates that the veteran's PTSD did not warrant a 
rating in excess of 50 percent prior to May 25, 2006, but 
that from that date to the present, his PTSD warrants a 70 
percent rating.  

The Board observes that as of December 2006 the veteran 
remained employed full-time.  Should he be unable to continue 
working as a consequence of service-connected disabilities, 
he is reminded that he can submit a claim for a total rating 
based on individual unemployability at that time.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2006).  
In this regard, the Board finds that there has been no 
showing by the veteran that the service connected disability 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial disability rating in excess of 50 percent for PTSD 
prior to May 25, 2006, is denied. 

An initial disability rating of 70 percent for PTSD from May 
25, 2006, is granted, subject to the law and regulations 
governing the payment of monetary benefits.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


